DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 51-64 are pending and are the subject of this Office Action.



2. Claim Rejections - 35 USC § 112(b)
	The rejection has been overcome in view of Applicants’ amendment spell out acronyms.



3-4. Claim Rejections - 35 USC § 102/103; Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Applicants argue that the artisan has many potential drugs from which to choose in order to treat the different recited populations and that even chosen drugs have unpredictable effects (e.g. toxicities). Applicants argue that the Examiner has not resolved the unpredictable nature of treating patients. Applicants 
	These arguments have been considered, but are not deemed persuasive.


	All rejections are maintained under either 35 USC 102/103 or 35 USC 103 for the reasons of record on pages 4-6 of the Office Action dated 11/6/20. Applicants addressed these rejections together. Therefore, the response will be addressed as such.
	 
	As stated in the previous Office Action, both Sullivan et al. (page 558) and Clinical Trials teach the use of both ramucirumab and osimertinib, which are the two compounds used in the instant claims, for the treatment of T790M NSCLC. In fact, Sullivan references the Clinical Trials study. 
It is unclear by Applicants’ arguments what is meant by different patient populations. However, it is believed that it is regarding “metastatic” cancer, since this appears to be the only difference between Applicants’ claims and the cited prior art. First, as stated in the previous Office Action, both Sullivan and Clinical Trials teach the instantly claimed combination for T790M NSCLC. The Examiner has interpreted this as the genus, which would encompass metastatic NSCLC. Applicants have not addressed this issue with any specific arguments (i.e. why metastatic cancer treatment would be different than non-metastatic with regard to the use of the combination of instantly claimed compounds. However, it is noted on page 4 of Applicants’ specification (lines 1-11) that osimertinib is approved in the EU for treatment of metastatic T790M NSCLC, which is the instantly claimed condition. The only difference here is that the specification does not appear to state that the EU has combined this with ramucirumab. However, this combination was known in the art to be used for T790M NSCLC. Therefore, it is unclear, and Applicants have not provided specific arguments, as to why it would not have been obvious to have used this combination for metastatic T790M NSCLC.

	Regarding the dosage, Applicants referred to MPEP 2144.05. Section IIA states (emphasis added as: bold underline italics) -

II. ROUTINE OPTIMIZATION 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 


	Therefore, contrary to Applicants’ conclusion that only close or overlapping ranges can be considered obvious, the above Section does not require this. All that is required is the knowledge that the dosages would need to be optimized and that such a result-effective variable would be obvious to one of ordinary skill in the art. It is further noted that the Clinical Trial uses a 14-day cycle, as instantly claimed. Respectfully, as Applicants are aware, optimizing dosages is routine and critical for this “result-effective variable”. 
 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647